Exhibit 10.33

AMENDMENT NO. 1 TO AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
December 19, 2011 (the “Amendment Effective Date”), is entered into by and
between Coronado Biosciences, Inc., a Delaware corporation with an office at 15
New England Executive Park, Burlington, MA 01803 (“Company”), and Bobby W.
Sandage, Jr., Ph.D. (the “Executive”). Company and Executive are each sometimes
referred to herein as a “Party” and collectively referred to herein as the
“Parties”.

W I T N E S S E TH:

WHEREAS, the Parties entered into an Employment Agreement effective as of
March 30, 2011 (the “Agreement”);

WHEREAS, the Parties mutually desire to amend the Agreement on the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Definitions and References. Except as set forth herein, capitalized terms not
otherwise defined or amended in this Amendment shall have the meaning ascribed
to them in the Agreement.

2. Amendments to the Agreement. Effective as of the Amendment Effective Date,
Section 3.3 (i) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“(i) Subject to Executive’s continued employment, upon (or as soon as
administratively practicable following) the Board’s (or a duly-authorized
committee’s) determination that the Market Capitalization (as defined below) of
the Company has, for the first time, exceeded One Hundred Twenty-Five Million
Dollars ($125,000,000) for a period of thirty (30) consecutive trading days
during the Term and the average trading volume of the Company’s common stock
(the “Common Stock”) during such period is at least Fifty Thousand
(50,000) shares per trading day (the “First Capitalization Milestone”), then the
Company shall pay to the Executive a one time cash bonus of One Hundred Thirty
Seven Thousand, Five Hundred Dollars ($137,500), subject to standard payroll
deductions and withholdings.”

3. Other.

(a) Effect of Amendment. From and after the Amendment Effective Date, all
references to the Agreement shall mean the Agreement as amended by this
Amendment.

(b) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures to this Amendment transmitted
by fax, by email in “portable document format” (“.pdf”) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of this Amendment shall have the same effect as physical delivery of
the paper document bearing original signature.

(c) Entire Amendment. This Amendment contains the entire understanding of the
Parties with respect to the subject matter of this Amendment. All express or
implied agreements and understandings, either oral or written, made on or before
the Amendment Effective Date, with respect to the subject matter of this
Amendment are expressly superseded by this Amendment. This Amendment may be
amended, or any term hereof modified, only by a written instrument executed by
all Parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

Coronado Biosciences, Inc. By:  

/s/ Dale Ritter

Name: Dale Ritter Title: Senior Vice President, Finance, Chief Accounting
Officer Executive:

/s/ Bobby W. Sandage, Jr.

Bobby W. Sandage, Jr., Ph.D